

115 HR 3339 IH: Promoting Transparency in Trade Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3339IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mrs. Dingell (for herself, Ms. DeLauro, Mr. Ryan of Ohio, Ms. Kaptur, Mr. Raskin, Mr. Ellison, Mr. Grijalva, Mr. Conyers, Ms. Schakowsky, Mr. Pocan, Ms. Slaughter, Mr. DeSaulnier, Mr. Lipinski, Ms. Pingree, Mr. Sherman, Mr. McGovern, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 to require
			 the publication of certain texts for trade agreements negotiated under
			 that Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Transparency in Trade Act. 2.Publication of texts with respect to negotiating rounds (a)NegotiationsSection 105(a)(1) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4204(a)(1)) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (E)with respect to each negotiating round for the agreement, publish on a publicly available Internet website—
 (i)the proposed United States text, prior to the start of such negotiating round; and (ii)the considered text, at the conclusion of such negotiating round..
 (b)Procedural disapproval resolutionSection 106(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4205(b)) is amended—
 (1)in paragraph (1)— (A)in the heading, by striking or consultations and inserting , consultations, or publication of texts; and
 (B)in subparagraph (B)— (i)in clause (i)—
 (I)by striking to notify or consult and all that follows through on negotiations and inserting , in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, to notify or consult on, or publish texts with respect to, negotiations; and
 (II)by striking notify or consult. and inserting notify, consult, or publish texts.; and (ii)in clause (ii)—
 (I)in the matter preceding subclause (I), by striking has failed or refused to notify or consult in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 on negotiations and inserting has failed, in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, to notify or consult on, or publish texts with respect to, negotiations;
 (II)in subclause (III), by striking or at the end; (III)in subclause (IV), by striking the period at the end and inserting ; or; and
 (IV)by adding at the end the following:  (V)the President has failed, under section 105(a)(1)(E), to publish texts with respect to each negotiating round of the parties to the agreement.; and
 (2)in paragraphs (3)(C) and (4)(C), by striking to notify or consult and all that follows through on negotiations and inserting , in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, to notify or consult on, or publish texts with respect to, negotiations.
 (c)DefinitionsSection 111 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4210) is amended—
 (1)by redesignating paragraphs (7) through (23) as paragraphs (8) through (24), respectively; (2)by inserting after paragraph (6) the following new paragraph:
					
 (7)Considered textThe term considered text— (A)means, with respect to a negotiating round, each proposal considered during such negotiating round related to the text of the agreement, tariff or service sector schedules, or any other element of the agreement (referred to as the actual consolidated negotiating text document), whether proposed by the United States or by another party to the negotiations and without regard to any representation made by the United States regarding the confidentiality of such proposal; and
 (B)includes, with respect to each such proposal, an identification of each party to the negotiations that offered or supported the proposal, if the proposal was agreed to by one or more of the parties to such negotiating round.
							;
 (3)by redesignating paragraphs (20) through (24), as so redesignated by paragraph (1), as paragraphs (22) through (26), respectively; and (4)by inserting after paragraph (19), as so redesignated by paragraph (1), the following new paragraphs:
					
 (20)Negotiating roundThe term negotiating round means, with respect to negotiations on an agreement subject to the provisions of section 103(b), a meeting of one or more of the trade ministers (or designees) of any party to such negotiations with a representative of the United States.
 (21)Proposed United States textThe term proposed United States text means a document that includes, with respect to a negotiating round, each proposal drafted by the United States to be submitted for consideration in such negotiating round, including proposals related to the text of the agreement, tariff or service sector schedules, or any other element of the agreement..
 3.USTR Transparency OfficerSection 141(b)(3) of the Trade Act of 1974 is amended by adding at the end the following: The Trade Representative shall ensure that the individual who is appointed the Chief Transparency Officer does not, because of any other position the individual holds or otherwise, have, or appear to have, any conflict of interest in ensuring the transparency of the activities of the Office of the Trade Representative, including trade negotiations..
		